DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olbrich (DE 3823892 A1) in view of Adeeb et al (10746200).
	Olbrich discloses a pressurized fluid supply system for an agricultural vehicle, the system comprising: a main supply pump (10) configured to provide a first source of pressurized fluid to a steering system (VI) of the vehicle through a steering circuit (13); a cooling fan pump (11) configured to provide a source of pressurized fluid to a cooling fan motor (VII) driving a cooling fan through a cooling fan circuit (14A); and a prioritization valve (15) configured to regulate flow of fluid from the cooling fan pump to the cooling fan motor, the prioritization valve having at least two operative configurations and movable between the at least two operative configurations in dependence on a fluid pressure in the steering circuit (via 20); wherein the cooling fan pump is fluidly connectable with the steering circuit to provide a second source of pressurized fluid to the steering system; wherein the prioritization valve is configured to adopt a first operative configuration (e.g. 15 in position I or II) in which fluid flow from the cooling fan pump to the cooling fan motor through the prioritization valve is substantially unrestricted when the fluid pressure in the steering circuit is at or above a first threshold value and to adopt a second operative configuration (e.g. 15 between positions II & III) in which fluid flow from the cooling fan pump to the cooling fan motor through the prioritization valve is at least partially restricted when the fluid pressure in the steering circuit is below the first threshold value.  
	Olbrich does not explicitly teach that the main supply pump provides fluid to other consumers through a main circuit.  
	Adeeb et al discloses a pressurized fluid supply system for an agricultural vehicle comprising: a main supply pump (62) configured to provide a first source of pressurized fluid to a steering system (50) of the vehicle through a steering circuit and to other consumers (2000, 3000, e.g. 40) through a main circuit, (e.g. Fig. 4), thus demonstrating that this is a common feature.  
	Olbrich and Adeeb et al all seek to provide pressurized fluid to power a work machine.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Olbrich such that the main supply pump provides fluid to other consumers through a main circuit, as taught by Adeeb et al, for the purpose of powering the work machine.  

	Olbrich, as modified, further teaches:
	Wherein: the prioritization valve comprises a spool valve having a spool defining at least two positions corresponding to the at least two operative configurations, wherein the fluid pressure in the steering circuit (20) applied to the spool drives spool movement in a first direction and wherein a fluid pressure in a steering system load sensing circuit (23) and a biasing force (24) from at least one resilient member applied to the spool drive the spool in a second direction opposite to the first direction; the prioritization valve is operative to restrict but not fully block the flow of fluid (e.g. 15 between positions II & III) through the valve from the cooling fan pump to the cooling fan motor when in the second operative configuration; the prioritization valve is configured such that a degree to which the flow of fluid through the valve from the cooling fan pump to the cooling fan motor is restricted when in the second operative configuration is variable, dependent on the fluid pressure in the steering circuit; and one of the cooling fan pump and the cooling fan motor (e.g. cooling fan pump 61 in Fig. 4 of Adeeb et al) is a variable displacement machine, and wherein the fluid supply system further comprises a control system operative to adjust a displacement of the variable displacement machine.  The cooling fan pump comprises a variable displacement pump, and wherein the cooling fan motor comprises a constant displacement motor (e.g. cooling fan pump 61 in Fig. 4 of Adeeb et al), and the fluid supply system is a hydraulic fluid supply system.  Wherein the agricultural vehicle is a self-propelled tractor (10, Column 3, Line 66 - Column 4, Line 3); and the other consumers comprise at least one consumer selected from the group consisting of a front linkage, a rear linkage, a main valve manifold, and a power beyond supply system.  Further regarding Claim 16, reversing the pump and motor configuration recited in Claim 15, such that the cooling fan pump comprises a constant displacement pump, and wherein the cooling fan motor comprises a variable displacement motor, is an obvious variation of the pump and motor configuration with a predictable outcome.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olbrich (DE 3823892 A1) in view of Adeeb et al (10746200) as applied to claims 1 & 5, respectively above, and further in view of Frommelt (US 2013/0312401 A1).
	Olbrich, as modified, teaches a pressurized fluid supply system for an agricultural vehicle, but do not explicitly teach that the at least one resilient member comprises a two-stepped spring set.  
	Frommelt teaches a prioritization valve (PVL) wherein the at least one resilient member comprises a two-stepped spring set for controlling the spool of the prioritization valve.  
	Olbrich, as modified, and Frommelt all seek to provide pressurized fluid to power a work machine, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Olbrich, as modified, such that the at least one resilient member to be a two-stepped spring set, as taught by Frommelt, for the purpose of tuning the force balance of the spool against the load pressures.  

Allowable Subject Matter
Claims 2-4, 6, & 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 1, 2022